UNI'I`ED S'I`ATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS

EASTERN DIVISI()N
ANTHONY JACKSON, )
)
Petitioner, )
) No. 18 C 5864
v. )
) Chief Judge Rubén Castiilo
CIRCUIT COURT OF COOK COUNTY, )
)
Respondent. )

MEMORANDUM ()PINION & ()RDER

Anthony Jackson (“Petitioner”)J a detainee at the Cook County Jaii, brings a pro se
habeas corpus petition challenging the decision of a judge in the Circuit Court of Cook County to
deny him bail. (R. i, Pet.) For the reasons set forth below, the petition is denied.

Even though this case is still in the pretrial phase, it has a tortured procedural history . In
2013, Petitioner Was charged With first degree murder in connection With the beating death of
Sanchez Mixon. (R. 8"2, Resp. at i.) The incident occurred on a Chieago Transit Authority train
platform and was captured by two surveillance cameras. (Ia’.) Petitioner fled the scene but turned
himself into police two days later and Was subsequently identified in a lineup by eyewitnesses aS
the perpetrator. (Id.) Two additional Witnesses viewed the lineup but Were unable to make an
identification (Ia'. at 1-2.) On March 20, 2013, Judge Israel Abaya Desierto set Petitioner’s bond
at $500,00(). (Id.) Petitioner posted $5(),00() in cash and Was released (Id. at 2.) j

Thereafter, the case vvas reassigned to Judge Stanley Sacks. (Id.) A jury trial commenced
on January 12, 2015, and Petitioner Was found guilty of first degree murder. (Id.) At that point,

Judge Sacl<s revoked Petitioner’s bond and he Was taken into custody (Id.) Before sentencing,

Petitioner filed a post~trial motion alleging ineffective assistance of counsel. (Id.) While the post-

 

trial motion was still pending, the case was transferred to Judge Jarnes Linn. (Id. at 2.) After an
evidentiary hearing, Judge Linn in Noveniber 2016 concluded that Petitioner’s counsel had
provided ineffective assistance and granted Petitioner a new trial. (R. 8~2, Tr. at 19.) ludge Linn
then ordered Petitioner to remain in custody Without bond, stating, “I saw the video and l read
the record of his trial and the evidence is still substantial against him.” (Ia’.)

Before the case could be retried, issues arose regarding Petitioner’s new counsel, George
Jacl<son (“Attorney Jackson”), who is also Petitioner’s brother. (R. 8-2, Tr. at 82.) ln May 2017,
Attorney Jackson was held in direct criminal contempt for his conduct While representing
Petitioner in the criminal case. (Id., Resp. at 3.) Judge Linn also ordered that Attorney Jackson be
disqualified from the case because he was “not capable of restraining himself and practicing law
legitilnately.”l (Id., Tr. at 94.) Petitioner then filed a motion for a “supervisoiy order” With the
lllinois Suprerne Court seeking to overturn ludge Linn’s order disqualifying Attorney Jackson
from the case. (Id., Resp. at 3.) On September 25, 2017, the lllinois Suprerne Court denied
Petitioncr’s motion. (Id.)

Petitioner then filed a petition with the lllinois Appellate Court seeking to pursue an
interlocutory appeal of Judge Linn’s order disqualifying counsel. (Id. at 4.) That request was
granted and Petitioner’s appeal is currently pending before the lllinois Appellate Court. (Id.) As
a result of Petitioner having been granted leave to pursue an interlocutory appeal, all proceedings
in the trial court have been stayed See ILL. S. CT. R. 306(c)(5) (“lf the petition is granted, the

proceedings in the trial court are stayed.”).

 

l According to Judge Linn, while the parties Were preparing for the retrial, Attorney lackson “began . . .
acting erratically, lacking civility, raising his voice, getting personally insulting to the Couit and to the
State’s Attorney’s Office,” at Which point “[t]hings got worse. They became more tangential and
disjointed. . . . He filed a pleading that Was racist, pornographic, meant to intimidate in the nature of hate
inail. lt had nothing to do With anytliing.” (R. 8-2, Tr. at 9l-94.)

2

 

During the pendency of these proceedings, Petitioner filed an emergency pro se motion
with the lilinois Appellate Court seeking review of Judge Linn’s bail determination (R. S-l,
Mot. at l-33.) He argued that Judge Linn had abused his discretion in denying him bail while he
was awaiting a retrial because he was not a threat to the public and had complied with all bond
requirements while he was out on bail during the original trial. (Id. at 2-5.) ln January 20187 the
lllinois Appellate Court denied Petitioner’s motion. (R. 8-4, Ill. App. Ct. Order.) Petitioner then
sought review by the lllinois Supreme Court, but that court denied his motion in May 2018.
(R. 8-5, llf. S. Ct. Order.) ln June 2018, the Illinois Supreme Court denied Petitioner’s
emergency motion to “clarify” its earlier order denying him relief. (R. 8-6, lll. S. Ct. Order.)

Thereafter, Petitioner filed the present petition claiming that he is being unlawfully held
in the Cook County Jail without bond (R. 1, Pet.) He makes lengthy arguments in his 132-page
petition, but at bottom, his arguments are that Judge Linn unfairly denied him bail because he
was not a flight risk or a danger to the community, and that Judge Linn failed to adequately
articulate the reasons for denying him bail.2 (R. 1, Pet. at 8-10.) Respondent filed an answer to
the petition arguing that Judge Linn properly denied Petitioner bail given the nature of the
offense and other factors (R. 8, Answer.) On November 30, 2018, Petitioner filed a reply in
support of his petition, arguing that he is entitled to be released on bond because he “respected
all prior bond conditions” when he was out on bond during the original trial (R. 10, Reply at 2.)

ANALYSIS

Before tuming to the petition, the Court must address Petitioner’s pending motion for

appointment of counsel (R. 4, Mot.) Petitioner has no constitutional right to counsel in this

proceeding See Johnson v. Chandler, 487 F.3d 1037, 1038 (7th Cir. 2007) (“A petition for

 

2 Petitioner asserts five separate grounds in his petition, but they are essentially rciterations of the same
claim: that he should not be detained pending the retrial. (See R. l, Pet. at 8-9.)

3

 

habeas corpus relief is not part of the criminal proceeding, and it is generally considered to be a
civil case.”); Jaclcson v. Cly. ochLean, 953 F.2d 1070, 1071 (7th Cir. 1992) (“[I]ndigent civil
litigants have no constitutional or statutory right to be represented by counsel in federal court.”).
Nevertheless, the Court has discretion to appoint counsel for a person seeking federal habeas
relief when “the interests ofjustice so require.” 18 U.S.C. § 3006A(a)(2)(]3). The Court will
abuse its discretion in denying a request for counsel only “if, given the difficulty of the case and
the litigant’s ability, [the petitioner] could not obtain justice without an attorney, he could not
obtain a lawyer on his own, and he would have . . . a reasonable chance of winning with a lawyer
at his side.” Winsetf v. Washington, 130 F.3d 269, 281 (7th Cir. 1997) (citation and internal
alterations omitted). 1

ln his motion, Petitioner does not provide any specific reason why he needs counsel in
this case. (R. 4, Mot.) He states that he has completed some college coursework (id. at 2),3 and
his filings reflect that he is fully literate and capable of communicating with the Court. His
petition is accompanied by numerous supporting documents and contains cogent arguments in
support of his request for relief. As outlined below, his ability to obtain federal habeas relief
prior to trial is extremely constrained, and there is nothing before the Court to suggest that
Petitioner would have a “reasonable chance of winning” if this Court were to appoint counsel to
represent him in this case. Winsett, 130 F.3d at 281. Under these circumstances, Petitioner’s
request for counsel will be denied, and the Court turns to the petition.

Because Petitioner is in pretrial custody, his only source of habeas relief is under 28
U.S.C. § 2241 , Jacobs v. McCaughnj), 251 F.3d 596, 597 (7th Cir. 2001) (per curiam). Section

2241 allows a state prisoner to bring a habeas corpus petition challenging his pretrial detention,

 

3 Petitioner asserts that he was studying computer programming at DePaul University and operating his
own horne repair business when the events underlying the criminal case occurred (R. l, Pet. at 21, 24.)

4

 

but this ability is constrained by the desire of federal courts not to “interfere with the judicial
administration and process of state courts prior to trial and conviction[.]” Bmcien v. 30th Judz`cz'al
Circuit Court ony., 410 U.S. 484, 507 (1973) (Rehnquist, J., conctu'ring).

An Eighth Amendment excessive bail claimis cognizable on habeas review, but in
determining whether a state’s bail determination is proper, “[a] federal court should neither
substitute its opinion as to what an appropriate amount of bail should be nor decide what factor
should be given the greatest weight[.]” Unired Stnles ex rel. Garcia v. O’Grady, 812 F.2d 347,
355 (7th Cir. 1987). The Court is also not permitted or expected to conduct a “de novo bond
hearing[,j” U.S. ex rel Fitzgerald v. Jordan, 747 F.2d 1120, 1133 (7th Cir. 1984). Such a
practice would not only place a signiHcant burden on the federal court system, “but would also
represent an unwarranted interference in the operation of the state’s criminal justice system.” Id.
c‘Thus, the only issue to be resolved by a federal courf presented with a habeas corpus petition
that complains of excessive bail is whether the state judge has acted arbitrarily in setting that
bail.” Id. (citation omitted); see also Smith v. Illl`noz's, No. 07 CV 7048, 2008 WL 4951232, at *5
(N.D. lll. Nov. l7, 2008) (“To obtain habeas corpus relief due to excessive bail, the petitioner
must show that the state court acted arbitrarily in setting bail.”).

Based on the above, the only question before this Court is whether Judge Linn acted
“arbitrarily” in denying Petitioner bail pending the retrial. Fifzgerald 747 F.2d at 1133. The
Court concludes that he did not. Although Judge Linn’s reasoning was not particularly lengthy, it

is clear that he based his decision on a review of the evidence presented in the first criminal trial,

including the video capturing the entire incident between Petitioner and the victim; Judge Linn

 

concluded that the record contained “substantia ” evidence of Petitioner’s guilt.4 (R. 8-2, Tr. at
19 (“l saw the video and l read the record of his trial and the evidence is still substantial against
him.”).) Additionally, the record that the crime with which Petitioner is charged is a very serious
one, and the jury’s original guilty verdict was not vacated for lack of proof, but due to a
procedural flaw in the proceedings (See R. 8-2, Tr, at 17-19.) Since the time of the first trial,
another attorney raised concerns with Judge Linn about Petitioner potentially suffering from
mental health issues (R. 8-2, Tr. at 89-90.) The record also suggests that Petitioner was
disruptive and uncooperative with Judge Linn during a brief period that he represented himself
following the original trial, resulting in Judge Linn prohibiting him from further self-
representation5 (R. l, Pet’r’s Exs., Tr. at 51-52.)

ln light of the record, and Judge Linn’s greater familiarity with the facts of the case and
with Petitioner himself, the Court cannot conclude that Judge Linn acted arbitrarily in deciding
that Petitioner should be detained pending the retrial. Petitioner wishes that this Court would
reweigh the relevant factors and make its own bond determination, (R. 1, Pet. at 22-25), but the
Court is not permitted to do so. O’Grao'y, 812 F.2d at 355; see also ill/filler v. Wz'lliamson Cty.
Corr. Ctr., No. 14-CV-333-DRH, 2014 WL 1389629, at *5 (S.D. Ill. Apr. 9, 2014) (denying
habeas petition where petitioner asked the court to “reweigh the evidence and reduce his bail”

because “that sort of de novo review is inappropriate” on habeas review).

 

4 lndeed, in the context of arguing that the state had tried to c‘bias” Judge Linn by showing him the video,
Petitioner’s own attorney conceded that the video was highly damaging, stating, “I’ve seen the video. In
the video, whatl sawJ it wasn’t a fight. lt was a beating.” (R. 8-2, Tr. at 45.)

5 Records before the Court reflect that after the original trial, Petitioner underwent a psychiatric
evaluation when another attorney who appeared briefly in the case_-oddly enough, Petitioner’s aunt_-
raised concerns about his mental health. (R. 8-2, Tr. at 89-90.) Although unclear, the record suggests that
this evaluation process was not completed before the proceedings were stayed (Io'. at 90.)

 

Petitioner also points to a number of perceived state law irregularities, including that
detention is not warranted under state law. (See R. 1, Pet. at 21-22,) As a point of fact, he appears
to be incorrect in this argument, because lllinois law provides that bail can be denied where the
defendant is subject to a potential life sentence, 725 ILL, COMP. STAT. 5/110~4(a), and life may
be imposed for a murder that involves “exceptionally brutal or heinous behavior indicative of
wanton cruelty[.]” 730 ILL. COMP. STA'I‘. 5/5~8-1(a)(l)(b). Petitioner is charged with beating a
man to death on a train platform in broad daylight in front of several witnesses_conduct that has
resulted in life sentences in other cases. See, e.g., People v. Gates, No. 5-14~0061, 2016 WL
7422058, at *l, 5 (Ill. App. Ct. Dec. 21, 2016) (affirming life sentence for defendant found guilty
of beating victim to death), appeal denied, 80 N.E.?)d 4 (Ill. 2017); People v. Laskowskz`, No. 2-
10-0594, 2012 WL 6965067, at *2 (lll. App. Ct. Jan. 3, 2012) (affirrning life sentence of
defendant who killed victim by a “systematic and continuous beating”). But in any event, this
Court has no authority to grant habeas relief based on errors of state law. Eslelle v. McGuire, 502
U.S. 62, 67 (1991) (“We have stated many times that federal habeas corpus relief does not lie for
errors of state law.” (citation and internal quotation marks omitted)); see also 28 U.S.C.

§ 2241 (c)(3) (providing that relief under Section 2241 is warranted if the applicant shows he is
“in custody in violation of the Consiitution or laws or treaties of the Um`tecl Srales” (emphasis
added)).

As a final matter, it appears that Petitioner may also be trying to assert a speedy trial
claim in his petition. (R. 1, Pet. at 12.) Unlike his excessive bail claim, there is no indication that
he exhausted a speedy trial claim in the state courts See Richmond v. Scil)ana, 387 F.3d 602, 604
(7th Cir. 2004) (obseiving that common~law exhaustion rule applies to Section 2241 petitions);

Unitecl States v. Castor, 937 F.2d 293, 296-97 (7th Cir. 1991) (stating that while Section 2241

 

petitioners seeking pretrial habeas relief are not subject to a statutory requirement of exhaustion
of remedies, “federal courts nevertheless may require, as a matter of comity, that such detainees
exhaust all avenues of state relief before seeking the writ”). To the extent the Court has authority
to dispense with the exhaustion requirement, see Richmoml, 387 F.Bd at 604, it will not do so in
this case given the lack of a record developed as to this claim and the general desire of the
federal courts to avoid interfering in ongoing state criminal proceedings See Braden, 410 U.S. at
489-92; see also Cichon v. Templefon, No. 99-4124, 2000 WL 1039321, at ‘*‘l (7th Cir. July 25,
2000) (affirming denial of habeas petition for lack of exhaustion where petitioner sought
dismissal of indictment based on a speedy trial violation, because “[t]he lllinois courts, not the
federal courts, should have the first opportunity to respond to and resolve his request”). The
Court offers no opinion about the merits of any speedy trial claim Petitioner may have.

Therefore, the petition is denied. There is no need for the Court to consider whether to
issue a certificate of appealability because this case arises under Section 2241. See Walker v.
O’Brien, 216 F.3d 626, 638 (7th Cir. 2000) (“[l]t is now well established that the [certifrcate of
appealability] requirement does not apply to appeals in § 2241 cases.”).

CONCLUSI()N

For these reasons, the petition (R. 1) is DENIED. Petitioner’s motion for appointment of

ENTERED= M

Chief Judge Rubén Castillc
United States District Court

counsel (R. 4) is DENIED.

 

Dated: December 7, 2018

 

